Citation Nr: 1045766	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-15 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the Veteran's claim for service connection for a heart condition, 
claimed as viral myocarditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Navy from 
June 1965 to October 1965.  The Veteran served in the Naval 
Reserves prior to his June 1965 induction to active service.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia Regional Office (RO). 

The Veteran presented testimony at a Videoconference hearing 
chaired by the undersigned Veterans Law Judge in August 2010.  A 
transcript of the hearing has been associated with the claims 
folder.

The issue of entitlement to service connection for a heart 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for viral 
myocarditis was originally denied in June 2001 on the bases that 
the Veteran was not suffering from a heart condition, and any 
heart condition that he may have been suffering from was 
unrelated to his active service.  The Veteran did not initiate an 
appeal of this decision.  

2.  The additional evidence presented since the prior final 
decision raises a reasonable possibility of substantiating the 
Veteran's previously denied claim.




CONCLUSIONS OF LAW

1.  The prior RO decision of June 2001 denying entitlement to 
service connection for viral myocarditis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a heart condition.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  In this case, the Veteran 
contends that the RO erred in refusing to reopen and grant his 
previously denied claim for service connection for viral 
myocarditis.  He asserts that on the basis of evidence he has now 
submitted, he meets the legal and factual criteria for service 
connection for this claim.  For reasons explained below, the 
Board concludes that new and material evidence has been 
submitted, and the Veteran's claim shall be reopened.  

A review of the history of the Veteran's claim is instructive.  
The Veteran first sought service connection for a heart condition 
in September 1994.  His claim was denied for failure to prosecute 
in December 1994, as the Veteran did not supply the RO with 
information that it requested.  In February 2001, the Veteran 
filed a claim seeking service connection for viral myocarditis.  
This claim was denied in a June 2001 rating decision.  The basis 
for this appears to be that there was no evidence that the 
Veteran was currently suffering from a heart condition, and that 
the Veteran's claimed heart condition was not incurred in or 
aggravated by his active service.  He was notified of this 
decision in a letter accompanying the rating decision.  As the 
Veteran did not file a timely Notice of Disagreement with regard 
to this denial, the decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In July 2001, the Veteran sought a nonservice-connected pension 
based on his heart condition.  In an August 2002 rating decision, 
the RO granted the Veteran's pension claim, but it separately 
declined to reopen the Veteran's claim for service connection for 
his heart condition, finding that new and material evidence had 
not been submitted.  

The RO apparently interpreted a January 2007 letter from the 
Veteran regarding his request for a waiver of recovery of an 
overpayment of pension as an attempt to reopen his claim for 
service connection for a heart condition.  Accordingly, the RO 
sent the Veteran a letter in October 2007 pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) in an attempt to 
develop the Veteran's claim.  The RO then denied the Veteran's 
claim in an April 2008 rating decision, concluding that the 
Veteran had not submitted new and material evidence.  The Veteran 
filed a timely Notice of Disagreement, and the RO issued a 
Statement of the Case in April 2009.  The Veteran filed a timely 
Substantive Appeal, and he later testified in a Videoconference 
hearing before the undersigned Veterans Law Judge in August 2010.

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. 
§ 3.156(a).  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither required 
nor permitted.  Any decision that the RO may have made with 
respect to a new and material claim is irrelevant.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 
(2001) (holding that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened regardless of whether the previous action denying the 
claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to 
agency decision makers, and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Again, the October 2007 VCAA letter explained that the Veteran's 
claim was previously denied and it requested the Veteran provide 
evidence showing he had a heart condition that "existed from 
military service to the present time."   

Since the Veteran's previous final denial, much in the way of new 
evidence has been associated with the claims file.  This includes 
records of the Veteran's VA treatment, records of the Veteran's 
private medical treatment, records from the Social Security 
Administration, and statements and testimony from the Veteran 
himself.  As the Board finds that new and material evidence has 
been submitted, only the most pertinent evidence will be 
discussed.

An August 2009 VA cardiology note is the most relevant piece of 
evidence with respect to the claim to reopen.  That note reflects 
that the Veteran currently suffers from an idiopathic dilated 
cardiomyopathy.  The VA cardiologist then stated that he felt 
that this cardiomyopathy was related to an acute viral illness 
that the Veteran suffered while he was on active service.

This August 2009 cardiology note both confirms that the Veteran 
is currently suffering from a heart condition, and it at least 
indicates that this condition may be causally related to his 
active service.  As this evidence was not associated with the 
Veteran's claims file at the time of his previous final denial, 
it is new.  As this evidence speaks directly to the reason for 
the Veteran's previous final denial, it is also material, thus 
warranting the reopening of the Veteran's claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As explained above, the Board is reopening the Veteran's claim 
for service connection, representing a partial grant of the issue 
currently on appeal.  Since the Board is taking an action 
favorable to the Veteran, there can be no possibility of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An 
extended discussion of the duties to notify and assist is thus 
unnecessary.  


ORDER

The Veteran's claim for service connection for a heart condition 
is reopened, and to this extent only, the appeal is granted.  


REMAND

Having reopened the Veteran's claim for service connection for a 
heart condition, the Board must now determine whether service 
connection is warranted.  As the Board does not have sufficient 
evidence to make a decision, the Veteran's claim must be remanded 
for further development.  

Generally, in order to grant a service connection claim, the 
Board must find medical evidence that the Veteran currently 
suffers from a disability, medical evidence (or, in certain 
circumstances, lay evidence) of an in service incurrence or 
aggravation of that disability, and medical evidence of a nexus 
between the present disability and the disability claimed in 
service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

As stated above, it is clear that the Veteran currently suffers 
from a heart condition.  Whether there is an in service 
incurrence of that condition or medical evidence of a nexus 
between his current condition and any in-service treatment is not 
as clear, and a VA examination is needed to resolve these 
questions.  

With regard to evidence of an in-service incurrence of the 
Veteran's heart condition, the Board notes that the Veteran's 
service treatment records do not reflect that he sought treatment 
for or complained of a heart condition while on active service.  
That being said, the Veteran's service treatment records do 
reveal numerous complaints of and treatment for chest pain.  The 
Veteran was treated for a spontaneous pneumothorax in both August 
1963 and April 1964.  He was then treated for costochondritis is 
November 1964.  The Veteran was hospitalized in July 1965 after 
again complaining of suffering from chest pains; he was diagnosed 
as suffering from bronchitis and gastritis.  A medical board 
report from September 1965 stated that though X-rays revealed a 
density in the right lower lung field consistent with pneumonia, 
the medical board believed that the Veteran's chest pain was of 
"emotional origin."  The Veteran was then discharged in October 
1965.  

In his many letters to the VA and in his testimony from his 
August 2010 Videoconference hearing, the Veteran contends that he 
currently suffers from viral myocarditis that is directly related 
to his July 1965 hospital stay.  The Veteran asserts that his 
post service medical providers told him that, at that time, the 
Veteran suffered some viral infection that attacked his heart and 
led directly to his current condition.  In reviewing the 
Veteran's private medical treatment records from the time of his 
1993 illness, however, the Board finds no support in the records 
for his contention.  Thus, upon remand, the examiner should offer 
an opinion as to whether any of the in-service incidents detailed 
above (or any other in-service incident) represents an in-service 
incurrence or occurrence of the Veteran's current heart 
condition. 

Further, the Board notes that service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d).  Upon remand, the examiner should 
also determine whether - irrespective of whether any in-service 
incident represents an in-service incurrence or occurrence - the 
Veteran's heart condition is otherwise related to his active 
service.  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
a VA examination before an examiner with the 
appropriate expertise to assess the existence 
and etiology of the Veteran's current heart 
condition.  The claims file should be made 
available for review, and the examination 
report should reflect that such review 
occurred.  

Specifically, the examiner is asked to answer 
the following questions:

a) From what (if any) heart condition does 
the Veteran currently suffer?

b) If the Veteran is found to be suffering 
from a heart condition, do any of the 
Veteran's in-service complaints of chest pain 
or his in-service hospitalization represent 
an in-service incurrence or occurrence of his 
current heart condition?

c) Regardless of your answer to question b), 
is the Veteran's current heart condition 
otherwise caused by or causally related to 
his active service or to any incident 
therein?

A rationale for any opinion advanced should 
be provided. If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.

2.  The RO/AMC shall then readjudicate the 
Veteran's claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued a 
supplemental statement of the case which 
addresses all relevant actions taken on his 
claims for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered, since the statement 
of the case.  The Veteran should be given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


